Citation Nr: 0022324	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  96-08 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a nasal bone fracture.  

2.  Entitlement to an increased evaluation for impaired field 
of vision of the right eye, currently evaluated as 10 percent 
disabling.  


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1941 to May 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO, which denied claims for increased ratings for the claimed 
disorders.  

In August 1997, the Board remanded the appeal for 
development, which has been completed with regard to the 
right eye only, given the veteran's failure to cooperate and 
appear for a necessary VA nasal examination.  


FINDINGS OF FACT

1.  The RO expended adequate efforts to obtain all relevant 
evidence necessary for an equitable disposition of the claims 
on appeal.  

2.  The medical evidence of record is not sufficient to 
evaluate the current severity of the veteran's service-
connected nasal bone fracture residuals; in August 1997, the 
Board informed the veteran of this, and for other due process 
concerns, remanded the nasal claim to the RO for a VA 
otolaryngologic examination, specifically to include a 
determination as to current manifestations and severity of 
service-connected nasal bone fracture residuals.  

3.  The appellant failed to report to an August 1998 VA 
examination, after due notice; in September 1998, the veteran 
twice indicated that he would not appear for any additional 
VA examinations as he is "too busy"; he failed to respond 
to the RO's June 1999 development letter for authorizations 
for the release of private treatment records; and, a February 
2000 supplemental statement of the case (SSOC) gave notice 
that the above failure to cooperate resulted in the denial of 
his claim under 38 C.F.R. 3.655 (1999).  

4.  The veteran has not demonstrated good cause for his 
failure to report to an August 1998 VA otolaryngologic 
examination.  

5.  Service-connected impaired field of vision of the right 
eye is manifested by an average concentric contraction of the 
visual field to 33.5 degrees, with primary open angle 
glaucoma.  


CONCLUSIONS OF LAW

1.  The veteran's claim for an increased (compensable) rating 
for residuals of a nasal fracture is denied as a matter of 
law.  38 C.F.R. § 3.655 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for impaired field of vision, right eye, are not met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.76, 4.76a, 4.80, 4.84a, Diagnostic Codes 6013, 6079, and 
6080 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  However, the current level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Further, although the recorded 
history of a disability is to be reviewed in order to make a 
more accurate evaluation, the regulations do not give medical 
reports precedence over current findings.  

Given the above, and with regard to the veteran's service-
connected right eye disorder, the Board finds that while all 
of the evidence of record has been reviewed, the more 
probative evidence is the most current VA examination dated 
in August 1998, as amended (for clarification of original 
findings only) in July 1999 and February 2000 since it best 
reflects the veteran's present level of disability.  


I.  Residuals of a Nasal Fracture  

In May 1994, the veteran asserted that his service-connected 
residuals of a nasal fracture included right facial pain from 
his jaw to his ear.  He was provided a VA otolaryngologic 
examination in July 1994, and again in July 1995, at which 
time no objective findings were observed.  Since this time, a 
claim of service connection for degenerative arthritis of the 
right temporomandibular joint, secondary to service 
connection residuals of  nasal bone fracture, was denied by 
the RO and again at the Board in August 1997.  He claims 
current continued symptomatology.  However, he has not had a 
VA otolaryngologic examination since July 1995.  

Because the medical evidence of record was not sufficient to 
evaluate the veteran's claim for a compensable, increased 
rating for service-connected nasal bone fracture, and for 
other due process concerns, the Board remanded the nasal 
claim to the RO in August 1997 for a VA otolaryngologic 
examination, specifically to include a determination as to 
current manifestations and severity of service-connected 
nasal bone fracture residuals.  The appellant failed to 
report to the scheduled VA examination in August 1998.  In 
September 1998, he twice indicated that he would not appear 
for any additional VA examinations, stating that he was "too 
busy."  See September 1998 VA Report of Contact and 
similarly dated hand-written letter of the veteran.  The 
veteran also failed to respond to the RO's June 1999 
development letter for authorizations for the release of 
private treatment records.  

Given the above situation, in February 2000, the RO informed 
the veteran, via SSOC, that his failure to report to the VA 
examination resulted in the denial of his claim under 38 
C.F.R. 3.655, which provides:  

When a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  However, when the examination 
was scheduled in conjunction with any 
other original claim, a reopened claim 
for a benefit that was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

38 C.F.R. § 3.655(b) (1999).  

Although the veteran submitted written correspondence in 
March 2000 which is not pertinent to his nasal bone fracture 
increased rating claim, he has not demonstrated good cause 
for his failure to report to an August 1998 VA 
otolaryngologic examination.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination or reexamination, action shall 
be taken in accordance with paragraphs (b) or (c) of 38 
C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).  However, in 
the instant case, the veteran merely indicates that he is 
"too busy" for any further examination.  This statement 
falls far short of the demonstration of good cause under the 
above regulation.  

Inasmuch as the evidence of record is inadequate to evaluate 
the current claim for increased benefits, and the appellant 
has not demonstrated good cause for failure to appear for 
necessary VA evaluation, 38 C.F.R. § 3.655(b) mandates that 
the claim 

be denied.  See Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  Furthermore, as the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board emphasizes that, in the future, a claim for an 
increased (compensable) evaluation for service-connected 
residual of a nasal bone fracture, may be considered upon a 
showing that he is willing to report for a VA otolaryngologic 
evaluation.  At present, however, there is no basis upon 
which to grant the benefit currently sought on appeal, and 
the claim must be denied by operation of law.  Id.  


II.  Impaired Field of Vision -- Right Eye

As a preliminary matter, the Board notes that the May 1962 RO 
rating decision denied service connection for left eye 
disability.  The veteran also has bilateral glaucoma, 
cataracts, blepharitis, refractive error, simple hyperopia, 
and presbyopia.  See July 1995 VA examination report.  The 
veteran recently raised the issue of service connection for a 
left eye disorder, and he was afforded a VA examination in 
November 1995.  The VA examiner's opinion was that the 
veteran's left eye disorders were glaucomatous, and not of 
service origin.  In December 1995, the RO informed the 
veteran that his reopened claim had been denied.  No appeal 
was initiated, and the matter is not before the Board for 
consideration in this appeal.  

As noted in the Introduction section of the instant Board 
decision, in August 1997, the Board remanded the appeal for 
necessary development, noting that the July 1994 and July 
1995 VA eye examination reports were incomplete, in that 
additional findings were needed so as to allow for 
application of pertinent VA rating criteria.  The requested 
development was satisfactorily completed in August 1998, July 
1999, and February 2000.  

A July 1994 VA eye examination report, albeit incomplete, 
includes diagnoses of bilateral glaucoma and cataracts.  The 
July 1995 VA eye examination report, as noted above, includes 
diagnoses of bilateral glaucoma, cataracts, blepharitis, 
refractive error, simple hyperopia, and presbyopia.  

On VA examination in August 1998, as with prior VA eye 
examinations in July 1994 and July 1995, the veteran gave a 
history of bilateral glaucoma since 1994.  While he denied 
any subsequent eye injury, operations, diseases, or sudden 
loss of vision, he indicated that he took it upon himself to 
discontinue his antiglaucoma medication stating he wanted to 
see a private (non-VA) physician closer to his home.  He had 
not seen a ophthalmologist since November 1996, however.  
Right eye visual acuity was 20/30 +2 for uncorrected distance 
and corrected to 20/25 -2 for distance.  The veteran did not 
have a history of diplopia.  The examiner noted visual field 
defects bilaterally, by Goldmann visual field using a Roman 
numeral III/IV retest object.  The veteran had an inferior 
nasal defect in the left eye.  External examinations were 
negative and quiet.  Pertinent Slit Lamp examinations were 
clear, but for notation of a Grade 2 nuclear sclerotic 
cataract of the right eye.  Dilated funduscopic examination 
revealed, by 90 dopler lens and binocular indirect 
ophthalmoscopy: 70% cup-to-disk ratio to 75% cup-to-disk 
ratio of the right eye.  Optic margins were clear, optical 
media were 20/25, and macula were clear bilaterally.  (Left 
eye field of vision losses were also noted.)  The examiner's 
diagnoses were: primary open angle glaucoma, bilateral; 
visual field defect, right eye greater than the left eye, in 
the right eye secondary to primary open angle glaucoma; 
refractive error, emmetropia, right eye, hyperopia, left eye 
with presbyopia; nuclear sclerotic cataract, bilaterally; 
superior branch retinal artery occlusion, left eye (probable 
calcified emboli).  

In July 1999, the VA examiner who conducted the above eye 
examination clarified that the veteran has a usable temporal 
visual field, to approximately 50 degrees, 30 degrees 
inferiorly temporal, 30 degrees superior, and approximately 
35 degrees superior nasal.  (Left eye field of vision losses 
were also noted.)  The examiner was of the opinion that the 
above findings, when interpreted, rate to 10 percent for a 
vision field loss in the nasal half of the right eye.  

In February 2000, the VA examiner who conducted the August 
1998 VA eye examination report specified the numeric 
designations for each of the eight principal meridians for 
right eye field of vision, as detailed below.  

The VA's Rating Schedule uses the Goldmann Perimeter Chart in 
rating loss of visual fields.  The July 1994 and July 1995 VA 
field of vision eye examination reports did not include all 
of the required information needed to use the Goldmann 
Perimeter Chart, as noted by the Board in its August 1997 
Remand.  However, the August 1998 VA examination did include 
notation of all of the required information.  Accordingly, 
when the August 1998 VA examination report findings are used, 
as detailed in a February 2000 VA addendum, along with the 
method for calculating visual field loss demonstrated at 
38 C.F.R. § 4.76(a), the veteran's visual field loss is as 
follows: 

Right Eye (OD) Direction 

	 Normal / 	Remaining /	Loss 
Temporally		0 	85 /	48 /	37

Down Temporally	315 	 85 /	60 /	25

Down			270 	65 /	30 /	35

Down Nasally	225 	50 /	 0 /	50

Nasally		180 	60 /	40 /	20

Up Nasally		135 	55 /	30 /	25

Up			90	 45/	 30 /	15

Up Temporally	45 	55 /	30 /	25 

Loss = 232
Available = 500

Minus Loss of 232 = Remaining Field of  268, 

Dividing By 8 Gives Average Concentric Contraction = 33.5 

Thus, according to the Goldman Perimeter Chart, the August 
1998 VA examination report revealed that the veteran's visual 
field in the right eye was contracted concentrically to an 
average of 33.5 degrees.  

Under Diagnostic Code 6080, where there is unilateral 
concentric contraction of the visual field to between 30 and 
45 degrees, a 10 percent evaluation is warranted, or the 
disability may be rated based on visual acuity of 20/70, if 
the latter method provides a higher rating.  The August 1998 
VA examination report, as clarified in July 1999 and February 
2000, indicated that average concentric contraction of the 
visual field in the right eye was to 33.5 degrees, thus the 
veteran's disability could be rated equivalent to visual 
acuity of 20/70.  Under Diagnostic Code 6079, a 10 percent 
evaluation is warranted when the veteran has 20/70 visual 
acuity in one eye, with visual acuity in the other eye is 
20/40 or better.  Therefore, in view of the fact that average 
concentric contraction of the visual field in the sole 
service-connected right eye was to 33.5 degrees, warranting 
no more than 10 percent under Diagnostic Code 6080, also 
warranting no more than 10 percent as 20/70 under Diagnostic 
Code 6079, no basis for a greater evaluation is of record.  
Diagnostic Codes 6079 and 6080.  Additionally, under 
Diagnostic Code 6013, glaucoma, simple, primary, 
noncongestive, is rated on impairment of visual acuity or 
field of loss, with a minimum rating of 10 percent.  
Accordingly, the claim for an evaluation in excess of 10 
percent must fail, as against the weight of the clinical 
evidence of record which demonstrated right eye field of 
vision loss no more than that which is contemplated by a 10 
percent evaluation.  




ORDER

The claim for an increased (compensable) evaluation for 
residuals of a nasal bone fracture is denied.  

The claim for an evaluation in excess of 10 percent for 
impaired right eye field of vision is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


